



Exhibit 10.1






CONSENT AND WAIVER
THIS CONSENT AND WAIVER (this “Consent”), is entered into as of August 15, 2018
by and among LUBY’S, INC. (the “Borrower”), each other Credit Party party
hereto, the Lenders party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
November 8, 2016 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”) among, inter alia, the Borrower, the other Credit Parties
from time to time party thereto, the Administrative Agent and the Lenders from
time to time party thereto, pursuant to which the Lenders have made certain
loans and financial accommodations available to the Borrower; and
WHEREAS, the Borrower, Administrative Agent and Required Lenders entered into
that certain Consent and Waiver dated July 12, 2018 (the “July Consent”)
pursuant to which the Administrative Agent and Lenders waived the requirement
that the Credit Parties comply with the financial covenants set forth in Section
9.15 of the Credit Agreement that are tested for any period or time ending or
occurring during the Compliance Waiver Period; and
WHEREAS, the Borrower, Administrative Agent and Required Lenders entered into
that certain Consent and Waiver dated August 10, 2018 (the “First August
Consent” and together with the July Consent and this Consent, the “Consents”)
pursuant to which the Administrative Agent and Lenders extended the Compliance
Test Date and certain other deadlines set forth in the July Consent, and waived
the requirement that the Credit Parties comply with the limits on Maintenance
Capital Expenditures set forth in Section 9.3(c) of the Credit Agreement during
the Compliance Waiver Period; and
WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
further extend the Compliance Test Date and certain deadlines set forth in the
July Consent and the First August Consent; and
WHEREAS, the Administrative Agent and Lenders have agreed to the Borrower’s
requests subject to the terms and conditions set forth in this Consent.
NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
1.Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement. The terms
“Compliance Test Date” and “Compliance Waiver Period” shall have the meaning set
forth in the July Consent, as amended by the First August Consent.





--------------------------------------------------------------------------------









2.Compliance Test Date. The Borrower, Administrative Agent and Lenders hereby
agree that, as used in the July Consent and the First August Consent,
“Compliance Test Date” means the earlier to occur of (i) 5:00 p.m. Eastern Time
on August 27, 2018, (ii) the failure of the Borrower or any other Credit Party
to perform, observe or comply with any covenant, agreement or term contained in
the Consents, or (iii) the occurrence or existence of any Default or Event of
Default during the Compliance Waiver Period.


3.Conditions and Effectiveness. This Consent shall become effective with
retroactive effect as of August 15, 2018 as soon as the Administrative Agent
shall have received counterpart signatures to this Consent from the Lenders and
each other party hereto (the date on which such condition has been satisfied,
the “Consent Effective Date”).


4.Representations and Warranties. The Borrower hereby represents and warrants to
the Administrative Agent and each Lender as follows:


a.    the execution, delivery and performance by the Borrower of this Consent
has been duly authorized by all necessary corporate action;
b.    after giving effect to the consents and waivers set forth herein, no
Default or Event of Default has occurred and is continuing or would result
herefrom; and
c.    after giving effect to the consents and waivers set forth herein, all
representations and warranties contained in the Credit Agreement are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any portion of any representation and warranty that is
already qualified or modified by materiality in the text thereof); provided that
any such representations and warranties that by their express terms are made as
of a specific date are true and correct in all material respects as of such
specific date.
d.    the Subsidiary Guarantors party hereto constitute all of the Subsidiaries
of the Borrower required to be a Subsidiary Guarantor pursuant to the terms of
the Credit Agreement.


5.Agreement in Full Force and Effect; Borrower Ratification of other Loan
Documents. Except as specifically amended hereby, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed. Except as
expressly set forth herein, this Consent shall not be deemed to be a waiver,
amendment or modification of any provisions of the Credit Agreement or any Loan
Document or any right, power or remedy of the Administrative Agent or the
Lenders, or of any Default or Event of Default under any of the foregoing, in
each case, whether arising before or after the date hereof or as a result of
performance hereunder or thereunder. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby, and
each reference herein or in any Loan Document to the “Credit Agreement” shall
mean and be a reference to the Credit Agreement as amended hereby. For the
avoidance of doubt, this Consent shall constitute a Loan Document for all
purposes under the Credit Agreement. All other Loan Documents to which the
Borrower is a party remain in full force and effect, and the Borrower hereby
ratifies all of its obligations thereunder.





--------------------------------------------------------------------------------





6.Ratification of Guaranty. Each of the undersigned Subsidiary Guarantors hereby
acknowledges and consents to this Consent, and agrees that its Guaranty
Agreement in favor of the Administrative Agent for the benefit of the Secured
Parties, and all other Loan Documents to which it is a party, remain in full
force and effect, and each of the Subsidiary Guarantors hereby ratifies all of
its respective obligations thereunder.


7.Release of Claims. In order to induce the Administrative Agent and the Lenders
to enter into this Consent, each Credit Party, on behalf of itself and its
respective Related Parties (collectively, the “Releasing Parties”), acknowledges
and agrees that: (a) none of the Releasing Parties presently has any claim or
cause of action against any of the Administrative Agent, any Lender or any of
their respective Related Parties (collectively, the “Released Parties”) relating
to or arising out of any Loan Document or any agreement entered into in
connection therewith; (b) to the actual (and not constructive or imputed)
knowledge of any officer of any Credit Party, none of the Releasing Parties
presently has any offset right, counterclaim or defense of any kind against any
of their respective Obligations, debt or liabilities to the Administrative Agent
or any Lender; and (c) each of the Released Parties has heretofore properly
performed and satisfied in a timely manner all of its obligations to the Credit
Parties and their Subsidiaries under the Loan Documents to which it is a party.
Each of the Credit Parties wishes to eliminate any possibility that any past
conditions, acts, omissions, events, circumstances or matters would impair or
otherwise adversely affect any of the Administrative Agent or any Lenders’
rights, interests, contracts, or remedies under the Loan Documents, whether
known or unknown, as applicable. Therefore, each of the Credit Parties, on
behalf of the Releasing Parties, unconditionally releases, waives and forever
discharges (x) any and all liabilities, obligations, duties, promises or debt of
any kind of the Administrative Agent and each Lender to the Releasing Parties,
in each case, occurring, existing or arising on or prior to the date of this
Consent, and (y) all claims, offsets, causes of action, suits or defenses of any
kind whatsoever (if any), whether arising at law or in equity, whether known or
unknown, which the Releasing Parties might otherwise have against any of the
Released Parties for actions taken or not taken on or prior to the date of this
Consent, in each case under clause (x) or clause (y), (A) whether known or
unknown, on account of any past or presently existing condition, act, omission,
event, contract, liability, obligation, debt, claim, cause of action, defense,
circumstance or matter of any kind, (B) other than any such liabilities,
obligations, claims, causes of action or suits resulting from the gross
negligence or willful misconduct of the Administrative Agent or any Lender, as
determined by a court of competent jurisdiction in a final non-appealable
judgment and (C) relating to or arising out of the Loan Documents or any
agreement entered into in connection therewith. The Released Parties shall not
be liable with respect to, and each of the Credit Parties hereby waives,
releases and agrees not to sue for, any special, indirect or consequential
damages relating to the Loan Documents or arising out of activities in
connection herewith or therewith (whether before, on or after the date hereof).


8.Counterparts. This Consent may be executed by one or more of the parties to
this Consent and any number of separate counterparts, each of which when so
executed, shall be deemed an original and all said counterparts when taken
together shall be deemed to constitute but one and the same instrument.





--------------------------------------------------------------------------------





9.Successors and Assigns. This Consent shall be binding upon and inure to the
benefit of the Borrower and its successors and assigns and the Administrative
Agent and Lenders and their respective successors and assigns.


10.GOVERNING LAW. THIS CONSENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.


11.Severability. Wherever possible, each provision of this Consent shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Consent shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Consent.


12.ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS CONSENT, AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]





--------------------------------------------------------------------------------











IN WITNESS WHEREOF, each of the undersigned has executed this Consent as of the
date set forth above.


BORROWER:


LUBY’S, INC.






By:    /s/ Christopher J. Pappas                            
Christopher J. Pappas
President and Chief Executive Officer


SUBSIDIARY GUARANTORS:


LUBY'S FUDDRUCKERS RESTAURANTS, LLC




By:    /s/ Peter Tropoli                                
Peter Tropoli
President and Chief Operating Officer


LUBY’S BEV I, LLC
LUBY’S BEV II, LLC




Each by: /s/ Peter Tropoli                            
Peter Tropoli
Manager


LUBY’S BEVCO, INC.




By:    /s/ Christopher J. Pappas                            
Christopher J. Pappas
President and CEO




























Luby’s, Inc. - Signature Page to Consent





--------------------------------------------------------------------------------











FUDDRUCKERS OF ANNAPOLIS, LLC
FUDDRUCKERS OF HOWARD COUNTY, LLC
FUDDRUCKERS OF BRANDYWINE, LLC


Each by Luby’s Bev II, LLC, as its Managing Member




By:    /s/ Peter Tropoli                                
Peter Tropoli
Manager


PARADISE CHEESEBURGERS, LLC


By: Luby’s Fuddruckers Restaurants, LLC, as its Manager


By:    /s/ Peter Tropoli                                
Peter Tropoli
President and Chief Operating Officer




































































Luby’s, Inc. - Signature Page to Consent





--------------------------------------------------------------------------------











PARADISE RESTAURANT GROUP, LLC
CHEESEBURGER OF NEWARK, LLC
CHEESEBURGER OF FT. MYERS, LLC
CHEESEBURGER OF SANDESTIN, L.L.C.
CHEESEBURGER OF DOWNERS GROVE, LLC
CHEESEBURGER OF ALGONQUIN, LLC
CHEESEBURGER OF EVANSVILLE, LLC
CHEESEBURGER OF FISHERS, LLC
CHEESEBURGER OF SOUTHPORT, LLC
CHEESEBURGER OF TERRE HAUTE, LLC
CHEESEBURGER OF KANSAS CITY, LLC
CHEESEBURGER OF PASADENA, LLC
CHEESEBURGER OF CALIFORNIA, LLC
CHEESEBURGER IN PARADISE OF ST. MARY’S COUNTY, LLC
CHEESEBURGER OF STERLING HEIGHTS, LLC
HIGH TIDES OF OMAHA, LLC
CHEESEBURGER OF SECAUCUS, LLC
CHEESEBURGER OF WALLKILL, LLC
CHEESEBURGER OF MYRTLE BEACH, LLC
CHEESEBURGER OF FREDERICKSBURG, LLC
CHEESEBURGER OF NEWPORT NEWS, LLC
CHEESEBURGER OF VIRGINIA BEACH, LLC
CHEESEBURGER OF WOODBRIDGE, LLC
CHEESEBURGER OF MIDDLETON, LLC


Each by:    /s/ Peter Tropoli                            
Peter Tropoli
President




CHEESEBURGER IN PARADISE OF ANNE ARUNDEL COUNTY, INC.


By:    /s/ Peter Tropoli                                
Peter Tropoli
Authorized Representative




















Luby’s, Inc. - Signature Page to Consent





--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION
as Lender and as Administrative Agent






By:     /s/ Reginald T. Dawson
Name: Reginald T. Dawson
Title: Senior Vice President














































































Luby’s, Inc. - Signature Page to Consent







--------------------------------------------------------------------------------







CADENCE BANK, N.A.
as Lender






By:     /s/ Josh Taylor    
Name: Josh Taylor
Title: Senior Vice President














































































Luby’s, Inc. - Signature Page to Consent







--------------------------------------------------------------------------------









TEXAS CAPITAL BANK, N.A.
as Lender






By: /s/ Joel Landis    
Name: Joel Landis
Title: Executive Vice President




























































































Luby’s, Inc. - Signature Page to Consent





